Case 1:15-cv-00023-DKW-KJM Document 184 Filed 02/26/20 Page 1 of 5                  PageID #:
                                  3635



                             NOT FOR PUBLICATION                                FILED
                     UNITED STATES COURT OF APPEALS                              FEB 26 2020
                                                                            MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 ARSENIO PELAYO, Individually and on                No.     16-16989
 behalf of all others similarly situated;                   18-15169
 FRANCIS MANANKIL, individually and
 on behalf of all others similarly situated;        D.C.No.
 BRANDON BORELIZ, individually and on               1: 15-cv-00023-DKW-KJM
 behalf of all others similarly situated,

                 Plaintiffs-Appellees,              MEMORANDUM*

  v.

 PLATINUM LIMOUSINE SERVICES,
 INC.; KURT TSUNEYOSHI,

                 Defendants-Appellants.


 ARSENIO PELAYO, Individually and on                No.     16-16991
 behalf of all others similarly situated;
 FRANCIS MANANKIL, individually and                 D.C.No.
 on behalf of all others similarly situated;        1: 15-cv-00023-DKW-KJM
 BRANDON BORELIZ, individually and on
 behalf of all others similarly situated,

                 Plaintiffs-Appellants,

  v.

 PLATINUM LIMOUSINE SERVICES,
 INC.; KURT TSUNEYOSHI,


       *      This disposition is not appropriate for publication and is not precedent
 except as provided by Ninth Circuit Rule 36-3.


                  Case: 16-16989, 02/26/2020, ID: 11609385, DktEntry: 66- 1, Page 1of5
Case 1:15-cv-00023-DKW-KJM Document 184 Filed 02/26/20 Page 2 of 5                       PageID #:
                                  3636




                 Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Hawaii
                  Derrick Kahala Watson, District Judge, Presiding

                       Argued and Submitted February 5, 2020
                                 Honolulu, Hawaii

 Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

       In these consolidated appeals, Plaintiffs Arsenio Pelayo and Brandon Boreliz

 (collectively, "Plaintiffs") and Defendants Platinum Limousine Services, Inc. and

 Kurt Tsuneyoshi (collectively, "Platinum") cross-appeal the district court's

 attorneys' fees award following the settlement of Plaintiffs' Fair Labor Standards

 Act claims. Platinum separately appeals the district court's award of reasonable

 expenses to Plaintiffs stemming from a post-judgment motion to compel. We

 review an attorneys' fee award and an award of expenses under Federal Rule of

 Civil Procedure 37 for an abuse of discretion. See Stetson v. Grissom , 821 F.3d

 1157, 1163 (9th Cir. 2016) (attorneys' fees); Facebook, Inc. v. Power Ventures,

 Inc. , 844 F.3d 1058, 1070 (9th Cir. 2016) (Rule 37). We have jurisdiction under

 28 U.S.C. § 1291 , and we affirm both orders.

 1.    Plaintiffs argue that the district court abused its discretion in calculating the

 lodestar, both in determining a reasonable hourly rate and the number of hours

 reasonably expended on the matter. We reject both arguments.

                                              2
               Case: 16- 16989, 02/26/2020, ID: 11609385, DktEntry: 66-1 , Page 2 of 5
Case 1:15-cv-00023-DKW-KJM Document 184 Filed 02/26/20 Page 3 of 5                     PageID #:
                                  3637



       The district court did not err in determining the reasonable hourly rate in the

 community for attorneys of "comparable skill, experience and reputation" to

 Plaintiffs' lawyers. See Roberts v. City ofHonolulu, 938 F.3d 1020, 1025 (9th Cir.

 2019) (quotations and citation omitted). Here, the district court did not "discard[]

 the declarations" submitted by Plaintiffs in support of their claimed fees entirely,

 see id. at 1024, but rather considered the declarations in conjunction with fee

 awards in similar cases, and its own "knowledge of customary rates and [its]

 experience concerning reasonable and proper fees," see Sam K. ex rel. Diane C. v.

 Haw. Dep 't ofEduc. , 788 F.3d 1033, 1041 (9th Cir. 2015) (quoting Ingram v.

 Oroudjian , 647 F.3d 925, 928 (9th Cir. 2011)), before determining a reasonable

 hourly rate for Plaintiffs' attorneys. This was not an abuse of discretion. 1

       Plaintiffs further contend that the district court erroneously excluded discrete

 billing entries by their attorneys from the number of hours reasonably expended on

 the litigation. When fashioning the lodestar, a district court may "exclude hours

 that are excessive, redundant, or otherwise unnecessary." McCown v. City of

 Fontana, 565 F.3d 1097, 1102 (9th Cir. 2009) (internal quotation marks and

 citation omitted). The district court's order provided a concise and comprehensible

 rationale for excluding four categories of billing entries from its lodestar


       1
         The Court denies Plaintiffs' Motion to Take Judicial Notice (Nos. 16-
 16989, 16-16991 , Dkt. 34) because the documents noticed by Plaintiffs were not
 before the district court.

                                              3
               Case: 16-16989, 02/26/2020, ID: 11609385, DktEntry: 66-1 , Page 3 of5
Case 1:15-cv-00023-DKW-KJM Document 184 Filed 02/26/20 Page 4 of 5                    PageID #:
                                  3638



 calculation. See Moreno v. City ofSacramento, 534 F.3d 1106, 1111-12 (9th Cir.

 2008). Because the district court's reasons find ample support in the record, the

 district court did not abuse its discretion.

 2.    Next, Plaintiffs and Platinum each challenge the district court's fifty percent

 reduction of the lodestar. Specifically, Plaintiffs argue that the district court should

 have imposed no reduction at all whereas Platinum contends that the cut was not

 large enough. We disagree.

       After calculating the lodestar, a district court has discretion to adjust the fee

 upward or downward to reflect the " results obtained" by the plaintiff. Hensley v.

 Eckerhart, 461 U.S . 424, 434 (1 983). A district court abuses its discretion when it

 does not consider "the relationship between the 'extent of the success' [by the

 plaintiff] and the amount of the fee award." Bravo v. City ofSanta Maria , 810

 F.3d 659, 666 (9th Cir. 2016) (citation omitted). But we do not impose "a test of

 strict proportionality" when determining the reasonableness of a fee award. See

 McCown , 565 F.3d at 1104.

       The district court did not err by applying a fifty percent reduction to the

 lodestar after considering the limited relief Plaintiffs obtained "in comparison to

 the scope of the litigation as a whole." See Hensley, 461 U.S. at 440. Moreover,

 the district court did not impermissibly "double count" categories of time for

 reduction because the district court offered independent justifications for its line-



                                                4
              Case: 16-1 6989, 02/26/2020, ID: 11609385, DktEntry: 66-1 , Page 4of5
Case 1:15-cv-00023-DKW-KJM Document 184 Filed 02/26/20 Page 5 of 5                  PageID #:
                                  3639



 item reductions from Plaintiffs' billing entries and its percentage reduction of the

 lodestar. See Gonzalez v. City ofMaywood, 729 F.3d 1196, 1204 n.3 (9th Cir.

 2013) ("Double-counting occurs when a court reduces a fee award more than once

 for the same issue.").

       Nor did the district court abuse its discretion by failing to reduce the lodestar

 by a greater percentage. In contrast to Platinum's argument, Plaintiffs' settlement

 exceeds a de minimis recovery, see Barrios v. Cal. Interscholastic Fed'n, 277 F.3d

 1128, 1135-36 (9th Cir. 2002), and the district court's fee award need not be

 strictly proportional to the amount recovered by Plaintiffs, see McCown , 565 F.3d

 at 1104.

 3.    Platinum separately appeals the district court's award of attorneys' fees to

 Plaintiffs in connection with Plaintiffs' successful post-judgment motion to

 compel. Platinum contends that the district court's award runs afoul of Rule 37,

 the District of Hawaii's local rules, and due process because the court awarded

 Plaintiffs fees without affording Platinum sufficient opportunity to respond.

 However, the record does not support Platinum's contentions. Accordingly, we

 conclude that the district court did not abuse its discretion by awarding reasonable

 expenses to Plaintiffs.

       Each party shall bear their own costs on appeal.

       Nos. 16-16898, 16-16991: AFFIRMED.
       No.18-15169: AFFIRMED.

                                             5
              Case: 16-16989, 02/26/2020, ID: 11609385, DktEntry: 66-1, Page 5of5
